187 Ga. App. 260 (1988)
370 S.E.2d 28
BOX
v.
THE STATE.
76573.
Court of Appeals of Georgia.
Decided May 26, 1988.
*261 Christopher P. Brooks, for appellant.
Kenneth Stula, Solicitor, Dean C. Broome, Jr., Assistant Solicitor, for appellee.
DEEN, Presiding Judge.
Appellant Box was accused, tried, and convicted of violation of OCGA § 40-6-391 (a) (2), driving while under the influence of a drug to a degree which made him a less safe driver than he would have been but for having used the drug. He appeals from the judgment, enumerating as error the trial court's denial of his motion that the results of the chemical tests administered to him pursuant to OCGA §§ 40-5-55 and 40-6-392 be ruled inadmissible because the crime laboratory report on the tests did not state on its face the exact numerical quantity of the drugs (marijuana or its metabolites and cocaine or its metabolites) found in his blood and urine. Held:
In Durden v. State, 187 Ga. App. 154 (369 SE2d 764) (1988), this court held, on facts virtually identical with those of the instant case, that the State had failed to comply with the requirements of OCGA § 17-7-211 in that the written scientific reports provided to defendant (identical in form to those provided to appellant Box) omitted the actual test results, and that the defense was prejudiced thereby. Durden is controlling on the issue raised, and we are therefore bound to reverse the judgment below.
Judgment reversed. Carley and Sognier, JJ., concur.